Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 15 June 1815
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith




Dear and respected Madam!
Oldenbarneveld 15 Jun: 1815—


How can I express mÿ deep Sense of gratitude for your condescending kindness, in gratifying me So unexpectedly with your affectionate Letter of the 24. last. you art thoroughly acquainted with the art of enhancing the value of a gift. what drooping Spirits would not be revived bÿ Such a powerful tonic? and I owe you the acknowledgment, that theÿ dispelled a while the gloom—But—it has So manÿ nurses, that it baffles often philosophÿ, and can only be Subdued by the irresistible weapons of religion. I presume, that bodilÿ indisposition has a great Share in it, and took—on this Supposition and the advice of mÿ Physical friends an excursion of two days—by a Smart ride—Which I found Some what beneficial. On mÿ return I was pleased with a Letter of the Hon: D. Tyng—favouring me with copies of two Letters from mÿ frend—at his resignation—as President of the Philos. & Agric. Societÿ—and two days after it—I was—honoured with your favour; and now I must endeavour, to make out an answer—confiding on your wonted indulgence.
Mÿ daughter was witness of the impression—which I received in opening the Letter—as She is usually all attention, when She perceives a hand-writing from Quincÿ or Boston—and leaves nothing untried to render this medicine more palatable—by Suggesting, that it appears—that—how much I have lost—I am not yet left alone. She too would not leave me, neither was it her good mother’s wish. It gives me manÿ agreable Sensations, that it has been in mÿ power—to gratify her wishes—of visting her Children—although motives of delicacÿ had prevented her of uttering these Wishes even in a Syllable—She deserves it in full—and Shall be in my opinion a paltry Compensation for the weighty Sacrifices, She made—to follow me across the Atlantick.
You See, how deep I am penetrated by the Sense of your goodness, Madam! in writing thus exclusivelÿ about mÿself; and yet, I Shall return again to the Same topic—what I endeavour—to counteract this bent—It is not So easÿ to follow precepts as to give them—and yet—I might have learnd—from an exalted example of a Ladÿ, wounded in her tenderest feelings—at an advanced age in life and an enfeebled bodily Constitution—I might have learnd—when I witnessed So much firmness and cheerful resignation at Quincÿ—to press Such Steps—but it cost less to admire than to imitate—and yet the latter is a more gratifying offering—I Should be nevertheless unwilling to submitt to an unconditional condemnation Something might be—at least if you would defend me, brought forward, to palliate an appearing weakness. The cases are not paralel—I nearly alone in the wilderness—not longer of use—your Ladyship—tho Struggling with misfortunes thoug bleeding for losses—which are irreparable—yet Surrounded bÿ frends and Dear relatives—beloved respected—by them—yet happÿ to relieve Some wants—to Sooth Some anguish, and administer comfort to the afflicted: Here—Madam! here lies in my opinion that vast Superioritÿ of womankind above our race, and not in a cold—visionarÿ Philosophÿ and imitated manlÿ excellence—at the cost of the graces and Modestÿ—Give me in Sickness a Stella for Attendant—and—when my Spirits are decomposed—one of your Letters will operate with a more irresistible force—than a conversation—of So many hours—of Madame Stael!
Permit me, Madam! to complain of your manner of attack—you appear to Sport with me playfullÿ—convert me nearly as Agrippa, make a concession—that there is a time of mourning—and proves by your own example again—how it ought to be conducted—and leave me the conclusion—if another could do So, at what I ought to aim at—Had my lot been cast in your neighbourhood—tho I often might have been corrected—I Seriously am disposed—you would deem me Some what better—and I dare Saÿ—it was to my advantage, that I Stay’d in 1813 a Short while in Boston and your its neighbourhood—and under your hospitable roof. Madame Stael might have Scorned the undertaking—I return the Lett. of. J. Q. A. with mÿ Sincere thanks—It is in unison with him—it has not risen my opinion of the Lady—not much altered—neither I Suppose—that we varied essentiallÿ—in her appreciation. I have read nothing from her—than Corinna—and her influence of Litterature on Society—
I am ignorant of her Patronage of the American cause against the Brittish—neither Should I have desired it, or prided myself, when obtained, unsolicited. I felt painfully their many wrongs, and exposed them often with Severity—but yet, with all thy faults—I love thee England! If I wanted an auxiliary—I Should rather be willing to implore that aid from J. Q. A. and entrust our concerns to Him. And I live in hope, that by a commercial Treaty He Shall farther deserve well of his Countrÿ. His Letter is to me a clear evidence, that he weighed that Ladÿ in his first visit, and She was found too leight. Throwing of her guard by his admiration, and who could not admire Such an assemblage of Talents and accomplishments, and feeding upon her own Self-Sufficiency his keen eye penetrated through the tinsel gaudy garb—which was assumed not to cover her nakedness but to fascinate the Superficial dillettante. Her Father admired mr Adams’ defence!—and—what did he—to create to model the French monarchÿ after this plan?—She knew not—that the Embassador J Q. A. was his Son! She boasted in her unbelief! this She proved in her influence of Literature in Society—which treatise—with all its merits—would have been considered—to possess nothing uncommon—had it been written by J. Q. A. or—if then approved—it would have been Suggested, that he was not the author of the Lectures on Rhetoric. For my part—I Should be better pleased in the Society of the voluptuous Ninon—than in the converzatione of my Lady Montague or any modern Diplimatic missionarÿ or Embassadress, and the domestic drudgerÿ—as She might call it of educating Daughters—to be a blessing as well as ornaments for rising families—of a Mrs Eliot and Quincÿ—is a more honorable employment—then adjusting the interests of whole Europe—Napoleon’s Question—who educates your children? is the Severest Philippic upon all her Political Endowments—But loan me this Ladÿ! how delightful must become now J. Q. A. Letters from London—and those of your grand-children! what prospects! their grand-Sire—will be renovated in them: It is true—there are cares—but what is unmixed here?
Without our hopes, without our fears
Without the home, that plighted love endears
Without the Smile from partial frendship won
oh! what were man!
but these cares can not disturb your tranquil happiness—no—you art not Satisfied, till you make me Share in it—and expand it all around you. How I am delighted with your honoured disposition! and this gift too I owe in part to the partial kindness of your consort. Continue to favour me with it, and permit me to assure you, that I am with high and affectionate respect—Madam! / your obliged frend!


Fr. Adr. vanderkemp


P.S. will you favour me with your opinion of Dean Swift—not as a writer—but as a man? of Hannah More’s Christian morals? which I perused with pleasure—although I would not Subscribe her dogma’s?

